              Case 3:21-cv-05290-RSL Document 18 Filed 08/17/21 Page 1 of 2



 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8
      JUSTIN HILLIARD, et al.,
                                                                Cause No. C21-5290RSL
 9
                             Plaintiffs,

10
                  v.                                            ORDER GRANTING LEAVE TO
                                                                WITHDRAW
11
      MAXIM HEALTHCARE SERVICES, INC.,

12
                             Defendant.

13

14
            This matter comes before the Court on “Plaintiff Counsel’s Supplemental Motion for
15

16   Leave to Withdraw” by Andrew Herman. Dkt. # 17. The motion is unopposed and therefore

17   GRANTED. Mr. Herman is no longer counsel of record for plaintiffs, and the Clerk of Court is
18   directed to terminate his participation in this case and to include plaintiffs’ last known contact
19
     information in the docket:
20
            1405 Clearbrook Dr. SE, Apt. B205                         5812 Titleist Ln. SE, Apt. F102
21          Lacey, WA 98503                             and           Lacey, WA 98513
22

23          Plaintiffs are now proceeding pro se in this litigation. Unless and until they retain new

24   counsel, they are expected to follow the local rules of this district (found at
25   https://www.wawd.uscourts.gov/sites/wawd/files/WDWA_Local_Civil_Rules_Clean_1.19.21.pd
26
     f) and the Federal Rules of Civil Procedure. Plaintiffs are advised that requests for relief from
27

28   ORDER GRANTING LEAVE TO WITHDRAW - 1
             Case 3:21-cv-05290-RSL Document 18 Filed 08/17/21 Page 2 of 2



 1   the Court must be in the form of a motion and all declarations must be signed, dated, and made

 2   under penalty of perjury. See LCR 7 and 10; 28 U.S.C. § 1746.
 3

 4
           Dated this 17th day of August, 2021.
 5

 6                                            Robert S. Lasnik
                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER GRANTING LEAVE TO WITHDRAW - 2
